Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 and 18-21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the following limitations :
transmitting the indication of the at least one TDM pattern to the second base
station via the first base station using  a transparent container.”

The term “transparent container” is not defined in the specification nor does it reflect to a specific technology features in our art. Examiner cannot describe what the applicant wants to convey by reciting such term. Therefore the claim is characterized as being indefinite under 112(b) rejection.   

Claim, 3, 4, 5, 6, 18, 19, 20 and 21  are dependent claim or contains similar terms as “transparent container” and  therefore are subjected to the same rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19, 26-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2019/0380138 A1).


Regarding Claim 17, 30
Zhang discloses a method performed by a first base station (BS) (Fig.6(602)) for wireless communication (See [0045-0046]; enable wireless communication with the UEs),
comprising:

establishing a first access link for communicating with a user equipment (See[0004-0006]; [0045-0046]; [0082]; base stations attaches to UE through different RAT);

identifying at least one time division multiplexing (TDM) pattern (See [0006]; [0082]; [0089]; [0093]; base station received TDM pattern signal configuration to communicate with system with dual connectivity)  indicating a set of time periods for the UE (See Fig.14; [0108]; [0114]; set of timing period to communicate with UE)  to use to tune to a second access link for communicating (See Fig.14; [0108]; [0114]; allowing one of the link to send message during a set of period to a another BS) with a second base station (Fig.6(604)); and

one of reducing or stopping transmissions to the UE on the first access link during at least one time period of the set of time periods (See Fig.(10,14); [0108]; [0114]; transmission time divided between the two base stations is the characteristic of the TDM where two uplink cannot be transmitted at the same time).



Regarding Claim 18,
(Even though Claim 18 is rejected under 112(b), the claim will be analyzed as per examiner own interpretation) 

Zhang teaches all the features with respect to Claim 17 and Zhang further teaches 

receiving an indication of the at least one TDM pattern from the UE (See [0041];[0064-0065]; [0093]; [0108]; specified TDM pattern of concurrent communication to base station), 

              wherein identifying the at least one TDM pattern is based on the received indication of the at least one TDM pattern (See [0041]; [0065-0065]; [0093]; [0108]; identification is made once UE transmit information about concurrent communication), and 

         wherein at least
one of:
the indication of the TDM pattern to the second base station is received directly
to from the UE (See [0041]; [0065-0066]; [0089]; [0093]; [0108]; uplink transmission switch perform at UE is transmitted to base station); or

the indication of the at least one TDM pattern is received indirectly from the UE
via a third base station in a transparent container.

(The term “or” used in the claim to show flexibility in the method, translate that at least one the limitation features or more can be analyzed if applicable). 


Regarding Claim 19,
(Even though Claim 19 is rejected under 112(b), the claim will be analyzed as per examiner own interpretation) 

Zhang teaches all the features with respect to Claim 18 and Zhang further teaches 
transmitting a confirmation to the UE confirming the at least one TDM pattern (See [0041]; [0065-0066];  [0105]; acknowledgement of TDM pattern), 
                wherein the confirmation is transmitted:

directly to the UE (See [0041]; [0065-0066]; [0105]; wireless device may be configured to receive an ACK); 

or

to the third base station in a transparent container.

(The term “or” used in the claim to show flexibility in the method, translate that at least one the limitation features or more can be analyzed if applicable). 



Regarding Claim 26,
Zhang teaches all the features with respect to Claim 17 and Zhang further teaches 
             wherein the at least one TDM pattern (See [0093]; UL TDM pattern) applies to downlink transmissions only or uplink transmissions only (See Fig.5; [0089]: uplink TDM only).


Regarding Claim 27,
Zhang teaches all the features with respect to Claim 17 and Zhang further teaches 
            wherein:
the at least one TDM pattern is periodic;
the at least one TDM pattern is aperiodic (See [0006]; [0093]; [0103]; schedule according to certain network factors); or
the at least one TDM pattern is semi-statically configured.

(The term “at least one” and “or” used in the claim to show flexibility in the method, translate that at least one the limitation features or more can be analyzed if applicable). 



Regarding Claim 28,
Zhang teaches all the features with respect to Claim 17 and Zhang further teaches 
            wherein identifying the at least one TDM pattern comprises receiving an indication from the UE indicating a reduced capability for the first access link (See [0103]; if access link is full or traffic is congested).



Allowable Subject Matter
1) 
Claims 1, 7-16 and 29  are allowed.
2) 
Claims 2-6 are rejected under 112th(b) would be allowable if the 112th(b) rejection can be overcome by being more explicit with term “transparent container”.
3) 
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims and being more explicit with term “transparent container”.
.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646